Name: 77/473/EEC, Euratom, ECSC: Council Decision of 18 July 1977 determining the appointing authority for the staff of the audit board and of the ECSC auditor
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-07-29

 Avis juridique important|31977D047377/473/EEC, Euratom, ECSC: Council Decision of 18 July 1977 determining the appointing authority for the staff of the audit board and of the ECSC auditor Official Journal L 189 , 29/07/1977 P. 0044 - 0044**** II ( ACTS WHOSE PUBLICATION IS NOT OBLIGATORY ) COUNCIL COUNCIL DECISION OF 18 JULY 1977 DETERMINING THE APPOINTING AUTHORITY FOR THE STAFF OF THE AUDIT BOARD AND OF THE ECSC AUDITOR ( 77/473/EEC , EURATOM , ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO ARTICLE 2 OF THE STAFF REGULATIONS OF OFFICIALS OF THE EUROPEAN COMMUNITIES AND ARTICLE 6 OF THE CONDITIONS OF EMPLOYMENT OF OTHER SERVANTS , WHEREAS THE TREATY AMENDING CERTAIN FINANCIAL PROVISIONS OF THE TREATIES ESTABLISHING THE EUROPEAN COMMUNITIES AND OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES ENTERED INTO FORCE ON 1 JUNE 1977 ; WHEREAS UNDER ARTICLE 28 OF THIS TREATY THE TERMS OF OFFICE OF THE MEMBERS OF THE AUDIT BOARD AND OF THE ECSC AUDITOR SHALL EXPIRE ON THE DAY THEY SUBMIT THEIR REPORT ON THE FINANCIAL YEAR PRECEDING THAT IN WHICH THE MEMBERS OF THE COURT OF AUDITORS SET UP UNDER THAT TREATY ARE APPOINTED ; WHEREAS IT IS THEREFORE NECESSARY TO ADOPT TEMPORARY PROVISIONS TO DETERMINE , UNDER ARTICLE 2 OF THE STAFF REGULATIONS OF OFFICIALS OF THE EUROPEAN COMMUNITIES AND ARTICLE 6 OF THE CONDITIONS OF EMPLOYMENT OF OTHER SERVANTS OF THE SAID COMMUNITIES , THE AUTHORITY WHICH SHALL EXERCISE THE POWERS CONFERRED ON THE APPOINTING AUTHORITY AND THE AUTHORITY EMPOWERED TO CONCLUDE EMPLOYMENT CONTRACTS IN RESPECT OF THE STAFF OF THE AUDIT BOARD AND OF THE ECSC AUDITOR AFTER THE EXPIRY OF THE TERMS OF OFFICE OF THE MEMBERS OF THESE TWO BODIES , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE POWERS CONFERRED BY THE STAFF REGULATIONS OF OFFCIALS ON THE APPOINTING AUTHORITY AND THOSE CONFERRED BY THE CONDITIONS OF EMPLOYMENT APPLICABLE TO OTHER SERVANTS ON THE AUTHORITY EMPOWERED TO CONCLUDE EMPLOYMENT CONTRACTS SHALL , IN RESPECT OF STAFF COMING UNDER THE AUTHORITY OF THE AUDIT BOARD AND OF THE AUDITOR , BE EXERCISED : ( A ) BY THE COUNCIL FOR THE APPLICATION OF ARTICLE 1 , THE SECOND PARAGRAPH OF ARTICLE 30 , AND ARTICLES 31 AND 50 OF THE STAFF REGULATIONS IN RESPECT OF THE STAFF OF THE AUDIT BOARD AND OF THE AUDITOR ; ( B ) FOR THE APPLICATION OF THE OTHER ARTICLES OF THE STAFF REGULATIONS AND OF ALL THE PROVISIONS RELATING TO OTHER SERVANTS : - BY THE OFFICIAL IN THE HIGHEST CATEGORY AND GRADE OF THE AUDIT BOARD IN RESPECT OF THE STAFF OF THAT BODY , - BY THE OFFICIAL IN THE HIGHEST CATEGORY AND GRADE ON THE STAFF OF THE AUDITOR IN RESPECT OF THE STAFF OF THAT BODY . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DATE RESULTING FROM THE IMPLEMENTATION OF ARTICLE 28 OF THE TREATY AMENDING CERTAIN FINANCIAL PROVISIONS OF THE TREATIES ESTABLISHING THE EUROPEAN COMMUNITIES AND OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY UNTIL THE DATE ON WHICH THE MEMBERS OF THE COURT OF AUDITORS TAKE UP THEIR DUTIES OR UNTIL 30 SEPTEMBER 1977 AT THE LATEST . DONE AT BRUSSELS , 18 JULY 1977 . FOR THE COUNCIL THE PRESIDENT , A . HUMBLET